DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 4/5/2022. Claims 1, 2, 4-9, 11-15 and 17-20 are pending. This action is made FINAL.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borras et al (Pub. No.: US 20190279437 A1, hereinafter Borras) in view of Patsiokas et al (Pub. No.: US 2017/0032402 A1, hereinafter Patsiokas).

Consider claims 1, 8, and 15, Borras discloses a method, comprising providing, by a server, a data upload responsibility to a mobile device separate from a transport and located inside the transport (the mobile device, using a tolling application program, can receive an input indicating the number of occupants/passengers in the car as entered manually by the driver, paragraph 71; The mobile device can verify that it is presently paired with the vehicle or tolling transponder (e.g. by verifying the MAC address). In step 1024 the information regarding the number occupants can be sent to the tolling service data center back-office server (BOS), paragraph 75); and
determining, by the server, the mobile device has satisfied the data upload responsibility requirement and the transport does not have to perform an action after entering the geofence (the mobile device uses location information and mapping/navigation to determine if the vehicle is in an express lane for which a toll is charged, or some other toll roadway, paragraph 76; Upon determining the number of occupants in the vehicle, and the identity of the occupants, the BOS can then split toll fees among the occupants and apply any available multi-occupant discount that can be applied to toll fees, paragraph 75).
Borras does not expressly disclose receiving, by the server, a data collection representing one or more selections made inside a transport by one or more passengers of the transport prior to entering a geo-fence, wherein the data collection is received from a device integrated with the transport.
In the same field of endeavor, Patsiokas discloses receiving, by the server, a data collection representing one or more selections made inside a transport by one or more passengers of the transport prior to entering a geo-fence, wherein the data collection is received from a device integrated with the transport   (V2V-enabled vehicles can receive advertisements or offers from RSEs, or even other V2V enabled vehicles, in a defined Target Region, which may then be played to a user in-vehicle once a given Trigger Region has been entered. By logging all advertisements or offers played to a user and sending the log to an RSE, for example, and from there to a content provider (e.g., an SDARS service operator), verified delivery of advertisements is achieved, which allows the content provider to obtain significant revenues from advertisers. In return for uploading the playback record from the vehicle to the RSE, a variety of incentives may be offered, such as (i) free or discounted satellite radio subscription; (ii) download credits for music or videos from an online store; (iii) reduced or free tolls on toll roads (e.g., RSE embedded in a toll collection plaza); (iv) premium audio or video content, (v) credit at an online store; and (vi) a special coupon code redeemable for merchandise, paragraph 42).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patsiokas with the teachings of Borras to enhance vehicle to vehicle and vehicle to infrastructure communications.

Consider claims 2 and 9, and as applied to claims 1 and 8 respectively above, Borras discloses wherein at least one of a device integrated into the transport and a mobile device in the transport provide a location of the transport to the server (the mobile device, using a tolling application program, can receive an input indicating the number of occupants/passengers in the car as entered manually by the driver, paragraph 71; The mobile device can verify that it is presently paired with the vehicle or tolling transponder (e.g. by verifying the MAC address). In step 1024 the information regarding the number occupants can be sent to the tolling service data center back-office server (BOS), paragraph 75).

Consider claims 5, 12, and 18, and as applied to claims 1, 8, and 15 respectively above, Borras discloses providing a data collection responsibility to the transport, by the server, when the transport exits the geofence (at the end of a trip, the mobile device can transmit toll transaction records to the BOS for use in the conciliation process, paragraph 76).
Consider claims 6, 13, and 19, and as applied to claims 1, 8, and 15 respectively above, Borras discloses further comprising establishing, by the server and prior to the entering the geo-fence, at least one of a size of the geo-fence, a shape of the geo-fence and a location of the geo-fence (a dedicated tolling lane 308 for which a toll rate can be discounted, in accordance with some embodiments, paragraph 56).

Claims 4, 7, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borras in view of Patsiokas, and further in view Finlow-Bates (Pub. No.: US 2014/0167961 A1).

Consider claims 4, 11, and 17, and as applied to claim 1, 8, and 15 respectively above, the combination of Borras and Patsiokas does not expressly disclose wherein when a data responsibility of the transport is not satisfied, the server performs at least one of: provides a first message to the transport; and provides a second message to the transport when the transport performs one or more of: approaches a next geo-fence; and enters a next geo-fence.
In the same field of endeavor, Finlow-Bates discloses wherein when a data responsibility of the transport is not satisfied, the server performs at least one of: provides a first message to the transport; and provides a second message to the transport when the transport performs one or more of: approaches a next geo-fence; and enters a next geo-fence (an alert is triggered if a vehicle enters a second geo-fence within a certain period of time after leaving a first geo-fence, paragraph 59; The alert may be for the driver of vehicle 406, the operator of the parking lot, or both. The location-aware device may display the alert to the driver. The alert may be in the form of a warning that the vehicle 406 is not permitted to park within geo-fence B 404 at that time, paragraph 62).
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Finlow-Bates with the teachings of Borras and Patsiokas, in order to track the order in which the user enters and exits related geo-fences.

Consider claims 7, 14, and 20, and as applied to claims 1, 8, and 15 respectively above, the combination of Borras and Patsiokas does not expressly disclose establishing, by the server, a second geo-fence associated with a second physical area.
In the same field of endeavor, Finlow-Bates discloses establishing, by the server, a second geo-fence associated with a second physical area (Geo-fence A, Geo-fence B, see Fig. 4 and paragraph 59).
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Finlow-Bates with the teachings of Borras and Patsiokas
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 in order to track the order in which the user enters and exits related geo-fences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642